Citation Nr: 0939670	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-21 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision rendered by 
the Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for the right knee.  

The appellant testified at a video conference hearing before 
the undersigned member of the Board in February 2007.  The 
hearing transcript is associated with the claims file.  The 
Board denied bilateral shoulder and left knee claims and 
remanded the right knee claim in a March 2009 decision.  The 
right knee claim returns now for appellate consideration.


FINDING OF FACT

A right knee disorder did not manifest in service or within 
one year of service and is not related to service.


CONCLUSION OF LAW

The appellant's right knee disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The appellant contends that he has a right knee disability as 
a result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's VA treatment records contain an October 2007 
right knee x-ray study.  This study was interpreted to show 
degenerative arthritis of the right knee.  Current disability 
is established.  The Board turns to inservice incurrence.

The appellant testified before the undersigned that he 
injured both knees during a basic training exercise in 
service.  The appellant indicated that he injured the left 
knee more than the right.  The appellant testified that he 
injured both knees in service, but sustained greater injury 
to the left knee which was treated with a brace and 
restricted exercise.  The appellant indicated that he was put 
on light duty for the remainder of basic training, before 
being sent to advanced infantry training with his unit.  He 
stated that he had a brace for his left knee and had crutches 
for a few days.  

Service treatment records shows treatment for a right knee 
problem, but not as the appellant describes.  The appellant 
was seen for right knee complaints on March 13th, 1967.  The 
note indicates that the knee was swollen and painful due to 
an old injury.  The appellant was put on restricted duty, no 
physical training and no prolonged standing, until April 
17th.  At his June 1967 separation, the appellant completed a 
Report of Medical History, on which he denied a "trick" or 
locked knee.  On physical examination, the appellant had no 
abnormalities of the lower extremities.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experiences.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The March 1967 treatment 
notes do not indicate what brought on the swelling at that 
time.  An injury is well within the appellant's competency to 
report.  The Board accepts that the injury did occur.  

The appellant's private treatment records do not show 
degenerative arthritis dating back to service.  A May 1990 x-
ray study of both knees was interpreted to show no 
abnormality.  The appellant's more recent treatment records 
from Dr. P. do not reference right knee difficulties.  His 
Belmont Community Hospital records mention swelling of the 
right knee once, without a record of a physical evaluation.

With respect to the appellant's contentions that he has 
experienced his right knee disability since service, the 
Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  

The appellant was evaluated repeatedly in the course of a 
Social Security claim he filed in 2003.  A November 2003 
physical evaluation performed in connection with the 
appellant's Social Security claim shows that the appellant 
complained of right knee swelling and pain.  No edema or 
erythema was found.  Range of motion was within normal 
limits.  There was no hypotrophy or hypotonus.  Ambulation 
was normal with major placement of weight on the left lower 
limb.  There was no clinical evidence of any meniscal or 
ligamental damage.  The examiner concluded that he may have a 
chronic situation with pain in the right lower extremity.  
The examiner's summary described is as probable arthrosis.  
The appellant had a pair of mental evaluations in March 2004 
for his SSA claim.  In both evaluations he indicated that he 
had been separated for a right knee problem.  In his 
interview with Dr. B., he reported that he had been inservice 
for almost two years before being separated for a right knee 
disability.  He indicated that the problem was torn 
cartilage.

At the appellant's hearing before the undersigned, he 
indicated that he had been separated for hardship.  His 
service personnel records agree.  The appellant seems to have 
been confused, but his interaction with VA reminded him of 
the actual circumstances of his separation.  Additionally, 
the April 2009 VA examination indicates a negative McMurray's 
test.  This is a test for cartilage disorders.  Furthermore, 
none of the remaining records show that the appellant has 
ever been diagnosed with a cartilage disorder.  While the 
Board does not believe that the appellant was purposefully 
misleading anyone, his recollection is faulty.  

The appellant is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
The Board remanded this case for a medical examination and 
opinion on the question of nexus.

The appellant underwent an April 2009 VA examination.  The 
examiner reviewed the appellant's claims file, interviewed 
and examined the appellant.  The appellant recounted his 
inservice injury and his post service treatment.  He stated 
that he had some physical therapy in the 1970's and more 
treatment beginning in 2003.  On physical examination, the 
appellant had some painful motion, with mild crepitus.  The 
Lachman's, McMurray's, anterior and posterior drawer signs 
were all negative.  The examiner indicated that the condition 
was mild at that point and consistent with the appellant's 
age.  The examiner concluded that the appellant's right knee 
degenerative arthritis was less likely than not the result of 
service.  

The Board finds that the preponderance of the evidence is 
against the claim.  While the Board does not doubt the 
appellant's account of an inservice injury, the reported 
injury may not have necessarily led to a chronic disability.  
The Board finds, however, that the appellant's lay statements 
in the present case are outweighed by the negative service 
and post-service treatment records and the negative VA 
medical opinion cited above.  The appellant did not report a 
right knee disability or complaints for many years in his 
private and VA treatment records.  The April 2009 VA examiner 
concluded, after considering the appellant's account of 
service, that his right knee disability was not related to 
service, but more likely related to his age.  Finally, the 
appellant's recollection of his medical history has been 
shown to be reliable.  The Board finds that the appellant's 
right knee disability is not at least as likely as not 
related to service, to include a training exercise injury.  
Service connection on a direct basis must be denied.  See 
Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis (degenerative 
arthritis) becomes manifest to a degree of 10 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  There is no evidence to support a 
finding that the appellant's degenerative arthritis of the 
right knee was manifest within one year of service.  The 
appellant cannot benefit from the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's right knee claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, 
letters dated in December 2003 and July 2004 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  These letters did not 
provide notice of the degree of disability and effective date 
elements of Dingess.  Such notice was provided in March 2006 
and July 2007 letters.  Although these letters were not sent 
prior to initial adjudication of the appellant's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in March 2006 and again in July 
2007, he was provided ample opportunity to respond with 
additional argument and evidence, including during testimony 
before the undersigned, and the claim was readjudicated and 
additional supplemental statements of the case (SSOC) were 
provided to the appellant in December 2008 and June 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded an April 2009 medical examination 
to obtain an opinion as to whether his right knee disability 
was the result of his inservice knee injury.  This opinion 
was rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
See Nieves-Rodriguez, supra.  

The Board has remanded this case twice.  A remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In February 2007, the Board remanded to 
obtain the appellant's SSA records and his treatment records 
from the St. Clairsville, Ohio, VA community based outpatient 
clinic.  These records were associated with the claims file 
in July 2007.  The Board also requested the appellant's 
service personnel records and morning reports for Co. D., 2nd 
Batt., 1st Bde., at Fort Knox, Kentucky in February and March 
1967.  The service personnel records were obtained in August 
2007.  A search for morning reports revealed nothing 
pertinent in August 2007.  In March 2009, the Board remanded 
to provide the appellant with a VA examination and opinion in 
the instant claim.  This examination occurred in April 2009.  
The Board finds that the prior remand instructions have been 
complied with to the extent possible.  Remand for further 
development is not warranted.  See Stegall, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


